DETAILED ACTION
Request for reconsideration of the application filed on 06/01/2022, is acknowledged.  No amendment was made to the claims.  Claims 70, 72, 79-81 and 83-92 are pending in the application. Claims 85-87 have been withdrawn from consideration. Claims 70, 72, 79-81 and 88-92 are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 70, 72, 79-81, 83-84 and 89-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perichon et al. (US 2016/0116486) (Perichon, IDS) in view of Zhou et al. (Rapid Commun. Mass Spectrom, 2013) (Zhou).
Regarding claim 70, Perichon teaches a method for detecting and determining in a sample, the amount of five or more kidney function analytes selected from the group consisting of N-acetylthreonine, phenylacetylglutamine, tryptophan, creatinine, N-acetylalanine, kynurenine, urea, pseudouridine, and combinations thereof (Table 1, par [0008]), the method comprising: 
a) purifying the sample by liquid chromatography (par [0086]);
b) subjecting the purified sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the five or more of the analytes (par [0086][0089]), wherein the analytes are not derivatized prior to ionization (no derivatizing is mentioned); 
c) measuring, by tandem mass spectrometry operated in positive mode (par [0089]), the amount of the one or more ions from each of the five or more analytes (Table 1, par [0099]), wherein an eluent from the liquid chromatography step is directly and automatically introduced into an electrospray source of the mass spectrometer (LC-MS/MS) (par [0089][0093]) and;
d) using the measured amount of the one or more ions to determine the amount of each of the five or more analytes in the sample (Table 1, par [0099]).
Perichon does not specifically teach that wherein the one or more ions used to determine the amount of each of the five or more analytes is one or more ions selected from the ions in Tables 3 and 5. The Table 3 and 5 records m/z of parent ion and daughter ion for the five or more known analytes in tandem MS spectrum. They are the inherent property of the analytes. In the analogous art of biomarker detection, Zhou teaches m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum (Table 1), wherein the one or more ions used to determine the amount of each of the five or more analytes is one or more ions selected from the ions in Table 1 (Table 1, page 2641-2643). Zhou teaches that the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum is the inherent property of each known analyte and can be used for identifying the analyte based on the ion pair (Table 1). At time before the filing it would have been obvious to one of ordinary skill in the art to use the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum to determine the amount of each of the five or more analytes based on the ion pair in Perichon, in order to better identify and quantify the analyte.
The phrase “detecting and determining in a sample, the amount of five or more kidney function analytes in a single injection” as recited in the preamble of the claim, describes the intended result, and does not further limit the steps of the method. Perichon teaches separating the five or more kidney functional analytes by two injections to the same chromatography column under different elution conditions (par [0088]). Therefore, the underlying objective technical problem is optimizing the elution condition and/or increasing mass spectrometer resolution to determine the amount of five or more kidney function analytes in a single injection. In LC-MS/MS, analytes are separated into two dimensions. The first dimension is retention time in LC; the second dimension is m/z in MS. If the five or more analytes are not clearly separated in retention time in LC, they still can be separated in m/z in MS. One of ordinary skill in the art is able to optimize the elution condition of LC and/or mass spectrometer resolution by routine experimentation, thereby to detect and determine in a sample, the amount of five or more kidney function analytes in a single injection.
The court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” In that regard, wherein an accuracy of diagnosis is at least 90% is a clause in a method claim simply expressing the intended result of a process, therefore, no weight is given to this clause. In this case, Perichon teaches all the process steps positively recited in the claim.
Regarding claim 72, Perichon teaches that wherein the amount of six or more analytes is determined (Table 1, par [0099]).
Regarding claim 79, Perichon teaches that wherein said liquid chromatography is selected from the group consisting of high performance liquid chromatography, ultra high performance liquid chromatography (UPLC), and turbulent flow liquid chromatography (par [0088]).
Regarding claim 80, Zhou teaches that wherein an internal standard is used to determine the amount of the five or more analytes in the sample (page 2641, par 4).
Regarding claim 81, Zhou teaches that wherein the internal standard comprises an isotopically labeled analogue of at least one of the five or more analytes to be measured (page 2641, par 4).
Regarding claim 83, Perichon teaches that wherein the run time is 7 minutes or less (par [0088]).
Regarding claim 84, it would have been obvious to one of ordinary skill in the art to optimize the run time by routine experimentation.
Regarding claim 89, Perichon teaches that wherein five of the five or more analytes comprise N-acetyIthreonine, pheny lacety lglutamine, tryptophan, creatinine, and pseudouridine (Table 1, par [0008]).
Regarding claim 90, the phrase “the coefficient of variation over 40 samples is equal to or less than 6.5% for each of the five analytes when the sample is plasma” merely describes an intended result, and does not further limit the steps of the method. Therefore, does not affect the patentability of the claim.
Regarding claim 91, Perichon teaches that wherein nine of the five or more analytes comprise Nacetylthreonine, phenylacetylglutamine, tryptophan, creatinine, N-acetylalanine, 3-methylhistidine, trans-4-hydroxyproline, kynurenine, and urea (Table 1, par [0008]).
Regarding claim 92, the phrase “the coefficient of variation over 12 samples is equal to or less than 14.5% for each of the nine analytes when the sample is plasma” merely describes an intended result, and does not further limit the steps of the method. Therefore, does not affect the patentability of the claim.
Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perichon in view of Zhou as applied to claims 70, 72, 79-81, 83-84 and 89-92 above, and further in view of Creek et al. (Analytical Chemistry, 2011) (Creek).
Regarding claim 88, Perichon does not specifically teach that wherein said ultra high performance liquid chromatography is conducted using hydrophilic interaction chromatography (HILIC). Creek teaches using HILIC in LC-MS for detecting and determining metabolite biomarker (abstract). Creek teaches that “While reversed phase methods are commonly used for LC-MS based metabolomics, HILIC is becoming an attractive alternative or complementary approach, due to the ability to separate hydrophilic metabolites” (page 8704, par 0). “Here we demonstrate that a retention time prediction model can improve metabolite identification on a hydrophilic interaction chromatography (HILIC)-high-resolution mass spectrometry metabolomics platform” (abstract). At time before the filing it would have been obvious to one of ordinary skill in the art to use hydrophilic interaction chromatography (HILIC) as ultra high performance liquid chromatography in Perichon, in order to separate hydrophilic metabolites and better predict retention time.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Perichon does not teach or suggest detecting and determining analytes in a single injection. Moreover, Zhou does not provide any description or detail for how to multiplex the method thereof for quantification of a panel structurally dissimilar analytes in a single sample. The method described in Zhou involves and relates to structurally similar protein markers. In contrast, the recited analytes are structurally dissimilar analytes.” (remark, page 5, par 4).
This argument is not persuasive. The phrase “detecting and determining in a sample, the amount of five or more kidney function analytes in a single injection” as recited in the preamble of the claim, describes the intended result, and does not further limit the steps of the method. Perichon teaches separating the five or more kidney functional analytes by two injections to the same C18 column under different elution conditions (par [0088]). Therefore, the underlying objective technical problem is optimizing the elution condition and/or increasing mass spectrometer resolution to determine the amount of five or more kidney function analytes in a single injection. In LC-MS/MS, analytes are separated into two dimensions. The first dimension is retention time in LC; the second dimension is m/z in MS. If the five or more analytes are not clearly separated in retention time in LC, they still can be separated in m/z in MS. One of ordinary skill in the art is able to optimize the elution condition of LC and/or mass spectrometer resolution by routine experimentation, thereby to detect and determine in a sample, the amount of five or more kidney function analytes in a single injection.
The court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” In that regard, wherein an accuracy of diagnosis is at least 90% is a clause in a method claim simply expressing the intended result of a process, therefore, no weight is given to this clause. In this case, Perichon teaches all the process steps positively recited in the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797